Title: To George Washington from Major General William Heath, 2 February 1777
From: Heath, William
To: Washington, George



Dear General
Kingstreet Feby 2nd 1777

Since I wrote you last 12 more Ships have come down the Sound—4 of which were supposed to be of 40 Guns.
We are informed from Long Island that General How is arming the Militia for the Defence of the Island—and that such as refuse to take arms are imprison’d.
I have formed our Line on this Side from Tarry Town to Maroneck, with our Guards as far down as Stephen Wards, from which we scout & patrole towards the Enemy Yesterday we brought off upwards of Eighty Loads of Forage.
We are impatient to hear from your Excellency being informed, that a heavy Cannonade, was a day or two ago heard towards Brunswick. I have the honor to be With Great Respect Your Excellency’s Most humble Servt

W. Heath

